Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-26-2008

Clark v. Sneizek
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4490




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Clark v. Sneizek" (2008). 2008 Decisions. Paper 1522.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1522


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-60                                                             NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 07-4490


                                    CRAIG J. CLARK,
                                                   Appellant

                                             v.

                                      T.R. SNEIZEK


                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                            (M.D. Pa. Civil No. 07-cv-01179)
                      District Judge: Honorable William J. Nealon


                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    January 30, 2008

       Before: SCIRICA, Chief Judge, ALDISERT and GARTH, Circuit Judges.

                                (Filed: February 26, 2008)


                               OPINION OF THE COURT


PER CURIAM.

       Craig Clark, a federal prisoner proceeding pro se, appeals an order of the United

States District Court for the Middle District of Pennsylvania dismissing his petition for a
writ of habeas corpus pursuant to 28 U.S.C. § 2241. We will grant Appellee’s motion for

summary affirmance of the District Court’s order.

       In 1994, Clark pleaded guilty in the United States District Court for the District of

New Hampshire to conspiracy to interfere with interstate commerce by threats or violence

and interference with interstate commerce by threats or violence. He was sentenced to

188 months in prison. On direct appeal, the United States Court of Appeals for the First

Circuit remanded the matter for re-sentencing. Clark received a 223-month prison

sentence on remand. The sentence was affirmed on appeal, and the United States

Supreme Court denied certiorari in 1996.

       In 2005, Clark filed a motion to vacate his sentence pursuant to 28 U.S.C. § 2255

in the United States District Court for the District of New Hampshire challenging the

enhancement of his sentence based on a finding of obstruction of justice. The district

court found the motion untimely and dismissed it. The First Circuit Court of Appeals

denied Clark’s request for a certificate of appealability.

       Clark then filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

in the United States District Court for the Middle District of Pennsylvania. Clark again

challenged the enhancement of his sentence, and claimed a violation of his due process

rights because he was not informed of the consequences of his plea.

       As recognized by the District Court, motions under § 2255 are the presumptive

means by which federal prisoners can challenge their convictions or sentences on

constitutional grounds. Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002).

                                              2
Although a petitioner may challenge a conviction pursuant to § 2241 where a § 2255

motion would be “inadequate or ineffective,” a § 2255 motion is not inadequate or

ineffective merely because the sentencing court denied relief, the one-year statute of

limitations has expired, or the petitioner is unable to meet the gatekeeping requirements

of § 2255. Cradle v. United States, 290 F.3d 536, 538-39 (3d Cir. 2002). A § 2255

motion is inadequate or ineffective only where the petitioner shows that some limitation

of scope or procedure would prevent a § 2255 proceeding from affording him a full

hearing and adjudication of his wrongful detention claim. Id. at 538.

       Clark has not made such a showing. Clark presents the same challenge to his

sentence that he raised in his time-barred § 2255 motion and attacks the validity of his

plea. Clark may not evade § 2255's gatekeeping requirements for filing a second or

successive motion to vacate his sentence by seeking relief under § 2241. Because Clark

already has filed a motion to vacate his sentence pursuant to § 2255, the District Court

correctly determined that he must seek leave in the First Circuit Court of Appeals to file a

successive § 2255 motion challenging his conviction or sentence.

       The District Court also properly denied Clark’s motion for reconsideration, in

which he argued that the District Court mischaracterized his claim. Although the District

Court did state in error that Clark claimed that he was actually innocent of his crime, this




                                              3
mischaracterization did not affect the correctness of the District Court’s ultimate

conclusion that Clark’s claims are not cognizable under § 2241.1

       Accordingly, because this appeal does not raise a substantial question, we will

grant Appellee’s motion for summary affirmance and will affirm the judgment of the

District Court.




   1
    To the extent that the District Court reached the merits of Clark’s claims on
reconsideration or in its initial decision, we do not affirm the District Court’s decision on
this basis. We decide only that Clark’s claims are not cognizable in a § 2241 petition, and
that he must seek permission from the First Circuit Court of Appeals to pursue his claims
under § 2255.

                                             4